DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 2022/0035161 A1) in view of  Zheng et al. (US 2007/0075444 A1; hereafter Zheng).

As of Claim 7: Sinay teaches an imaging optical system comprising: an imaging device (¶0113,0114,0116); an optical waveguide (FIG. 6 AND ¶¶0066,0116) optically coupled to the device and extending over at least part of a base surface; and one or more optical structures configured to couple a portion of incident light from an external environment into the optical waveguide (¶¶0063,0066-0067), the structures directing the portion of the incident light to propagate through the optical waveguide via total internal reflection towards the imaging device(¶¶0116,0117,0120-0121,0124).
Sinay does not explicitly teach “optical waveguide optically coupled to the imaging device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Zheng. In particular, Zheng teaches optical waveguide optically coupled to the imaging device (i.e., see ¶0049,0057) as recited in present claimed invention.
In view of the above, having the system of Sinay and given the well-established teaching of Zheng, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Sinay as taught by Zheng, since Zheng state that such modification would allow optical proximity communication between the devices is possible (See abstract of Zheng).

As of Claim 8: Sinay in view of  Zheng  further teaches the optical waveguide includes a first surface facing the external environment and a second surface opposite the first surface and facing the base surface, wherein the one or more optical structures are on at least one of: the first surface or the second surface (Sinay ¶¶0061,0066,0070,074,0081-0083 and Zheng ¶¶0026-0032)

As of Claim 9: Sinay in view of  Zheng  further teaches the first surface of the optical waveguide is a touch sensitive surface, and touches are detected on the surface based on disruption of optical beams propagating through the optical waveguide(Sinay ¶¶0061,0066,0070,074,0081-0083 and Zheng ¶¶0026-0032) 

As of Claim 10: Sinay in view of  Zheng  further teaches the one or more optical structures include a lens on the first surface and one or more additional structures on the second surface, the lens configured to focus the portion of incident light towards the one or more additional structures and the additional structures configured to direct the portion of incident light towards the imaging device (Sinay ¶¶0066-0068,0080 and Zheng ¶¶0026-0032).

As of Claim 11: Sinay in view of  Zheng  further teaches the optical structures protrude from the optical waveguide (Sinay ¶0191,0196,0205,0213).

As of Claim 12: Sinay in view of  Zheng  further teaches the optical structures are recessed into the optical waveguide (Sinay ¶¶0061,0066,0070,074,0081-0083).

As of Claim 13: Sinay in view of  Zheng  further teaches an optical structure on the first surface couples the light from the external environment into the optical waveguide via refraction (Sinay ¶0098-0104,0150).

As of Claim 14: Sinay in view of  Zheng  further teaches an optical structure is metalized and reflects the light from the external environment towards the imaging device (Sinay ¶0191,0196,0205,0213).

As of Claim 15: Sinay in view of  Zheng  further teaches additional optical structures on the first or second surface of the waveguide; and a barrier layer between the optical waveguide and the additional optical structures, the barrier layer preventing light incident on the additional optical structures from entering the waveguide (Sinay ¶¶0068,0084-0085 and Zheng ¶¶0026-0032).

As of Claim 16: Sinay in view of  Zheng  further teaches additional optical structures on a same surface as the optical structures, wherein the additional structures have a different structure than the optical structures such that light incident on the additional optical structures is not directed towards the imaging device (Sinay ¶¶0061,0066,0070,074,0081-0083 and Zheng ¶¶0026-0032).

As of Claim 17: Sinay in view of  Zheng  further teaches the optical structures are located in a center region of the waveguide and the additional optical structures are located outside of the center region (Sinay ¶¶0061,0066,0070,074,0081-0083 and Zheng ¶¶0026-0032).

As of Claim 18: Sinay in view of  Zheng  further teaches the base surface is a light emitting area of a display, wherein light output from the light emitting area passes through the first and second surfaces of the optical waveguide (Sinay ¶¶0061,0066,0070,074,0081-0083 and Zheng ¶¶0026-0032).

As of Claim 19: Sinay in view of  Zheng  further teaches an area of a structure is less than an area of a pixel as seen from a view perpendicular to the second surface of the optical waveguide (Sinay ¶¶0061,0066,0070,074,0081-0083 and Zheng ¶¶0026-0032).

As of Claim 20: Sinay in view of  Zheng  further teaches a coating between the second surface of the optical waveguide and the display, the coating having a refractive index less than a refractive index of the optical waveguide (Sinay ¶¶0084).

As of Claim 21: Sinay in view of  Zheng  further teaches the structures are configured such that, when a user is in front of the display, light reflected from the user is directed to propagate through the optical waveguide to the imaging optical system (Sinay ¶¶0191,0196,0205,0213).

As of Claim 22: Sinay in view of  Zheng  further teaches the imaging device is located at a periphery of the display (Sinay ¶¶0073, 0094, 0135).

As of Claim 23: Sinay in view of  Zheng  further teaches the structures are spaced apart over an area corresponding to a display area of the display (¶¶0073, 0094, 0135).

As of Claim 24: Sinay in view of  Zheng  further teaches a structure is on a surface of the optical waveguide and has a height between 200 nanometers and 100 micrometers as measured from the surface (Zheng ¶0006 and Sinay ¶¶0099).

As of Claim 25: Sinay in view of  Zheng  further teaches the imaging device captures an image of the external environment, the image having a viewpoint from the optical waveguide (Sinay ¶¶0038-0040).

As of Claim 26: Sinay in view of  Zheng  further teaches  the structures focus the incident light from the external environment towards the imaging device (Sinay ¶¶0124).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697